Exhibit 10.1 GENERAC HOLDINGS INC. DEFERRED STOCK UNIT PLAN FOR non-employee directors (Effective April 1, 2017) INDEX Page Article 1 Establishment and Purpose 1 1.1Establishment of the Plan 1 1.2Purpose 1 1.3Status of Plan Under ERISA 1 1.4Compliance with Section 409A 1 Article 2 Definitions 1 2.1Account 1 2.2Affiliate 2 2.3Annual Stock Grant 2 2.4Beneficiary 2 2.5Board of Directors 2 2.6Calendar Year 2 2.7Change of Control 2 2.8Code 3 2.9Company 3 2.10Deferred Stock Unit 3 2.11Director’s Fees 3 2.12Distributable Event 3 2.13Elective Deferrals 3 2.14ERISA 3 2.15Gross Misconduct 4 2.16Non-Employee Director 4 2.17Participant 4 2.18Plan 4 2.19Plan Administrator 4 2.20Retainer Fees 4 2.21Separation from Service 4 2.22Share 5 2.23Total Disability 5 Article 3 Participation 5 Article 4 Amounts Credited to a Participant’s Account 5 4.1A Participant’s Account 5 4.2Amounts Credited Based Upon Elective Deferrals 6 4.3Vesting Events 6 Article 5 Distribution of Benefits 7 5.1Distributable Events 7 -i- 5.2Time and Form of Payment 7 5.3Payment to Beneficiary 8 5.4Tax Withholding 8 5.5Spendthrift Provision 8 5.6Rights as Shareholder 8 Article 6 Administration 8 6.1Plan Administrator 8 6.2Powers of Plan Administrator 8 Article 7 Miscellaneous 9 7.1No Rights to Continue as Board Member 9 7.2Amendment 9 7.3Termination 9 7.4Severability 9 7.5Compliance with Law 9 7.6Limitation of Liability 10 7.7Governing Law and Venue 10 Signature -ii- GENERAC HOLDINGS INC. DEFERRED STOCK UNIT PLAN
